         Case 9:16-cv-00080-DLC Document 56 Filed 08/03/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


  JOLENE DUGAN, MARGRIT
  MATTER, AVAH WALKER, and                         CV 16-80-M-DLC
  FLATHEAD PROPERTIES, LLC,

                       Plaintiffs,                  ORDER

  vs.

  UNITED STATES ARMY CORPS OF
  ENGINEERS,

                       Defendant.

        This matter has been stayed since August 9, 2018. The parties continue to

make progress toward settlement and have filed status reports at regular intervals,

with the next report due on October 1, 2020.

        Accordingly, IT IS ORDERED that all pending motions are denied, subject

to renewal when the stay is lifted.

        DATED this 3rd day of August, 2020.




                                         1
